Citation Nr: 0613887	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  04-24 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1948 to July 
1968.  He died in December 1989, and the appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied service connection for 
the cause of the veteran's death.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The appellant filed her notice of disagreement to the 
unfavorable rating decision mentioned above in June 2003.  
The appellant's VA Form 9 was submitted in June 2004.  In 
order to ensure the appellant's appeal was timely, the form 
was faxed to the RO.  

The Board notes that the Form 9 indicates that it is page one 
of ten.  The fax cover page which accompanied the form also 
indicates that there are ten pages to the Form 9 submission.  
The substance of the appellant's argument does not appear on 
the face of the form.  The argument is cut off, presumably 
continued on another page.  The fax cover page indicated that 
the appellant was submitting "supporting documentation" as 
part of the ten pages.  The RO's June 19, 2003 letter to the 
appellant requested any information in the appellant's 
possession that would demonstrate that the veteran had been 
ashore during his Vietnam service.  The Board concludes that 
the record on appeal is incomplete and that a remand to allow 
the appellant to submit her arguments and her supporting 
evidence is in order.

The veteran died in December 1989 while hospitalized at the 
VA Medical Center in Los Angeles.  No VA records are 
currently in the file.  VA records are considered part of the 
record on appeal since they are within VA's constructive 
possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Requests for VA medical records must be made since the 
evidence is not currently complete.  

Accordingly, the case is REMANDED for the following action:

1. Request that the appellant and/or her 
representative submit the complete Form 9 
argument and supporting documentation.  

2.  Obtain the veteran's records from the 
VA Medical Center in Los Angeles for 
hospitalization from November to December 
1989.  All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response 
if records are not available.

3. After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





